Citation Nr: 0005445	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-11 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for impotence secondary to 
the service connected epididymectomy due to blastomycosis.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran served in active service from May 1957 
to May 1958. 


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran's impotence was caused or aggravated by his service-
connected epididymectomy due to blastomycosis, or is 
otherwise related to his active service.


CONCLUSION OF LAW

The veteran's claim of service connection for impotence 
secondary to the service connected epididymectomy due to 
blastomycosis is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1999).  In 
addition, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability.  Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records show that he was hospitalized at the Fort 
Carson Army Hospital on May 27, 1957 for purulent arthritis 
of various joints.  Following his admission, he developed 
pain and swelling of the right epididymis, which was treated 
with Penicillin, Streptomycin, and Terramycin to no avail.  
As a result, he was transferred to the Fitzsimons Army 
Hospital on July 19, 1957.  Upon admission at the Fitzsimons 
Army Hospital, the veteran had enlarged, warm and tender 
epididymis, as well as enlargement of various joints.  His 
right epididymis was surgically resected and revealed budding 
organism of blastomyces dermatitides.  It was noted that, by 
the time the diagnosis of disseminated blastomycosis was 
established, the veteran was moribund and had lost about 20 
pounds; at that point, he was treated with Amphotericin B 
daily in six hour intervals for about 6 weeks (September 30, 
1957 to November 5, 1957).  Following completion of the 
therapy with Amphotericin B, he did not have recurrence of 
blastomycosis or "staphlococcal septicemia."  His diagnoses 
upon discharge included treated and improved generalized 
blastomycosis, and "staphlococcal septicemia" due to 
"staphlococcus aureus."  Finally, he was discharged from 
his hospitalization on April 29, 1958 with a one-month period 
for convalescence.  

As to the post-service medical evidence, a February 1959 VA 
examination report notes the veteran was discharged from the 
service in May 1958 after being hospitalized for various 
health problems, including epididymis removal due to 
blastomycosis.  The report also notes he had not been 
hospitalized since then, as well as that he had a scar on the 
right scrotum secondary to the removal of epididymis.  

An August 1994 VA examination report shows the veteran was 
diagnosed with systemic blastomycosis, onset in 1957 during 
his service, status post intravenous therapy with Amphoterium 
B for seven months, without recurrence.  Additionally, the 
prognosis section of the report notes the veteran did not 
have apparent problems with his previous blastomycosis, but 
that his prognosis was poor due to inoperable carcinoma of 
the nasopharynx.

Medical records from Carl J. DeMarco, M.D., dated from March 
1997 to April 1997 note the veteran was examined/treated for 
hyper reflexion, impotence and rule out diabetes.  
Additionally, an August 1998 VA examination report notes the 
veteran has two children from his marriage; and that he first 
developed impotence with mild erection about 10 years prior, 
and was prescribed a vacuum pump apparatus to aid him with 
his erection about 2 years prior.  The veteran denied 
alcohol/drug problems, diabetes, or kidney or heart 
disorders; and gave a history of in-service removal of a 
testicular mass, systemic blastomycosis, and treatment with 
Amphotericin medication.  However, he also noted that at the 
time of the examination he was not on medication or under the 
care of a health care professional.  Upon examination, he was 
diagnosed with history of impotency, cause undetermined; 
history of left neck gland cancer with history of 
chemotherapy treatment; and, history of nasopharyngeal 
cancer.  However, as the veteran's c-file or service medical 
records were not available to the examiner for review, the 
examiner was unable to render an opinion regarding the 
etiology of the veteran's reported impotence.  

Lastly, during the September 1998 appeal hearing at the RO, 
the veteran testified that he first became impotent about 10 
years ago, and was treated by a private physician.  
Subsequently, he became ill with cancer for about 4 or 5 
years, and after his recovery, he once again was treated for 
his impotence.  The veteran further noted he believes his 
impotence is related to his in-service treatment with 
Amphotericin B.  Moreover, during the December 1999 appeal 
hearing before the undersigned member of the Board, the 
veteran noted that, although he has two children, his 
impotence began about 10 to 15 years ago.  He also noted he 
was told during his service that he would suffer from 
impotence as a result of his in-service 
symptomatology/treatment, as well as that Dr. Abasi, a 
private physician who treated him for his impotence, had told 
him his impotence was related to his service. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
currently diagnosed impotence is proximately due to or the 
result of his service connected epididymectomy due to 
blastomycosis, or is otherwise related to his period of 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between the current claimed 
impotence, and his service connected epididymectomy due to 
blastomycosis and/or his period of service.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Epps v. 
Gober, 126 F.3d 1464 (1997).  Specifically, neither the 
veteran's service medical records nor the post-service 
medical evidence link the veteran's impotence to his in-
service symptomatology, or otherwise to his period of active 
service.

Furthermore, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that the 
symptomatology related to his impotence has been continuous 
since his service and is related to any in-service 
symptomatology, including his in-service generalized 
blastomycosis or staphylococcal septicemia.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); see also Clyburn v. 
West, 12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).  
Specifically, the Board notes the earliest evidence of record 
showing the veteran was diagnosed with or treated for 
impotence is contained in the 1997 medical records from Dr. 
DeMarco, which are dated more than thirty-five years after 
the veteran's discharge from service.

Thus, in the absence of competent medical evidence to support 
the claim of service connection for impotence secondary to 
the service connected epididymectomy due to blastomycosis, 
the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991).

In arriving at this determination, the Board has considered 
the various statements by the veteran and his representative 
in correspondence and during the appeal hearings at the RO 
and before the undersigned member of the Board.  However, as 
these individuals have not shown they possess the medical 
expertise necessary to render an opinion regarding the 
etiology of the claimed impotence, such statements do not 
constitute medical evidence which would prove the existence 
of service-related impotence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  In addition, the veteran may be 
considered for a VA examination pursuant to 38 C.F.R. § 
3.326, including a VA examination for the purpose of 
obtaining a nexus opinion, only after his claim is determined 
to be well grounded, see Slater v. Brown, 9 Vet. App. 240, 
244 (1996), and that is not the case at present.

Lastly, the Board notes that during the December 1999 appeal 
hearing before the undersigned Board Member, the veteran 
indicated he was treated for his impotence by Dr. Abasi and 
that that physician had indicated that the veteran's 
impotence was linked to complications from his inservice 
blastomycosis and epididymectomy.  However, a layman's 
account, filtered through a layman's sensibilities, of what a 
doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute the medical evidence 
required to render a claim well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995).  Dr. Abasi's treatment records have not 
been submitted by the veteran.  As such, the Board suggests 
to the veteran to submit such private records as they may 
assist him in well grounding his claim for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); see 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).
ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for impotence secondary to the service 
connected epididymectomy due to blastomycosis is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

